Citation Nr: 0123780	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  99-08 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Clarence F. Rhea, Attorney at 
Law



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.

In a February 1999 decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating for 
such, effective from July 27, 1997.  Thereafter, the veteran 
appealed the initial rating assigned for his PTSD to the 
Board of Veterans' Appeals (Board).  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  In an October 2000 decision, 
the Board denied the veteran's claim for a higher rating.  
The veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In an April 2001 Order, the Board's 
October 2000 decision was vacated and the matter was remanded 
for compliance with directives that were specified by the 
Court.


REMAND

A review of the claims file shows that the veteran last 
underwent a VA compensation examination in January 2001.  It 
is not clear whether this VA examination was performed by a 
physician or some other health care professional (e.g. nurse, 
nurse practitioner, or physician's aid).  Consequently, the 
Board finds that the January 2001 VA examination report is 
inadequate and can not be used to rate the veteran's service-
connected PTSD.  On remand, the RO should schedule the 
veteran for a VA psychiatric examination to determine the 
severity of his PTSD; this examination must be conducted by a 
psychiatrist (i.e. a physician, who has training in the field 
of psychiatry). 

The veteran is hereby advised that he has the right to submit 
additional evidence in support of his claim for a higher 
rating for PTSD while this case is in remand status, to 
include any evidence in his possession which shows that his 
PTSD is more disabling than currently evaluated.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

In view of the foregoing, the case is remanded to the RO for 
the following action:

1.  The veteran and his attorney are 
informed that they are under a duty to 
submit evidence in support of the claim 
for a higher rating for PTSD.  If the 
veteran has or can obtain evidence that 
establishes that his PTSD is more 
disabling than currently evaluated, that 
evidence must be submitted by him to the 
RO.

2.  The RO should schedule the veteran 
for a VA psychiatric examination.  This 
examination should be conducted by a 
psychiatrist.  The psychiatrist should be 
instructed to render an opinion on the 
nature and severity of the veteran's 
PTSD.  In the examination report, the 
examiner must specify his/her medical 
training and state that a review of the 
claims file has been conducted.  Further, 
the examiner should render an opinion on 
the nature and severity of the veteran's 
PTSD, as well as an opinion as to whether 
the veteran is unemployable due to his 
PTSD.  All conclusions must be supported 
by findings.

3.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

4.  The RO should review the veteran's 
claim, considering all the evidence of 
record.  If the claim is denied, the 
veteran and his attorney should be issued 
a supplemental statement of the case, and 
be given an opportunity to respond, 
before the case is returned to the Board. 

The veteran and his attorney have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 
38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000)


